          Case 1:19-cv-08815-BCM Document 30 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             12/16/2020
VIKTORYIA POLANCO, et al.,
                Plaintiffs,                             19-CV-8815 (BCM)
        -against-
                                                        ORDER
YORK FOOD CORP., et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The parties have consented to the jurisdiction of the assigned magistrate judge to conduct

all further proceedings in this action, including trial, pursuant to 28 U.S.C. § 636(c). (Dkt. No.

28.) All motions and applications must be made in compliance with Magistrate Judge Barbara

Moses’s Individual Practices in Civil Cases and Emergency Practices in Civil Cases, available on

the Court’s website at https://nysd.uscourts.gov/hon-barbara-moses.

        Judge Moses will conduct a telephonic trial scheduling conference on January 14, 2021

at 11:00 a.m. At that time the parties shall call (888) 557-8511 and enter the access code

7746387. Please treat the conference as you would a public court appearance. If a

conference or hearing in another matter is ongoing, please be silent (mute your line) until

your case is called.

        In advance of the conference, counsel should review their schedules and the schedules of

their clients for the next four months. At the conference, counsel should be prepared to commit

to a date certain for the bench trial within that timeframe. They should also be prepared to

discuss appropriate technology and logistics for examining witnesses and presenting exhibits and

argument remotely if it remains impossible or unadvisable for all parties and counsel to appear

physically in the courtroom for trial. Regardless of that determination, the parties will be

required to submit their direct testimony, prior to the start of the trial, via affidavit.
         Case 1:19-cv-08815-BCM Document 30 Filed 12/16/20 Page 2 of 2




       Defendants may renew their motion for leave to file an amended answer (Dkt. Nos. 26,

27) on or before January 5, 2021. Any renewed motion shall:

       (a) address the almost four-month delay between August 20, 2020, when Lara Saglara

           Orashiva filed her consent to join this action as a party plaintiff (Dkt. No. 19), and

           December 14, 2020 (after Judge Woods set a trial date), when defendants first sought

           leave to amend their answer;

       (b) disclose when LeSouk, Inc. settled with the Department of Labor, when it paid all

           applicable fines and assessments, what fines and assessments it paid, and what effect,

           if any, these developments have on plaintiffs' claims in this action; and

       (c) discuss whether the proposed amendment, if permitted, would require or permit

           additional discovery, and/or additional motion practice, before this action could be

           scheduled for trial.

       Plaintiffs shall file their opposition papers no later than January 8, 2021. Defendants

shall file their reply papers, if any, no later than January 12, 2021. The parties should be

prepared to discuss the motion at the January 14 , 2021 conference.

Dated: New York, New York
       December 16, 2020

                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                 2
